DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 24 June 2022 has been entered.

Allowable Subject Matter
Claims 1, 2, 5, 6, 8, 10-12, 15-16, 18, 21-23, 26-27, 29-31, 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a projection device, comprising: one or more light sources; a rippled substrate defining a reflective surface, wherein at least part of the directed light is directed toward a furthest rear portion of the projection device such that at least one light source of the one or more light sources is directed perpendicular to the furthest rear portion of the projection device, wherein the reflected light received by the first lenticular lens and the second lenticular lens generates a three-dimensional lit image along with the other limitations of the claim.
Goncalves et al. (US 2008/0175015 A1), considered the closest prior art, teaches a projection device comprising a light source and a rippled substrate defining a reflective surface configured to generate a three-dimensional lit image through reflection off the reflective surface.  Goncalves light source is not directed perpendicularly to the rear of the device.
Ito (US 6,234,646 B1), another related prior art, teaches a projection device comprising a light source and a rippled substrate defining a reflective surface configured to generate a three-dimensional lit image through reflection off the reflective surface.  Ito’s light source is not directed perpendicularly to the rear of the device.
A person of ordinary skill would not be motivated to place the light sources in a position that is directed perpendicularly to the rear-most portion of the reflective surface since this would mean placing the (generally opaque) base or substrate of the light source in the output path and unnecessarily blocking part of the image, a problem that is easily avoided by placing the light source facing forward as in Goncalves or placing the light sources off to the side and facing backwards at an oblique angle as in Ito.
Claims 2, 5, 6, 8, 10-12, 15-16, 18 inherit the subject matter from claim 1.
With respect to claim 21:	The prior art of record does not teach or reasonably suggest a projection device, comprising: an array of light sources; a rippled substrate defining a reflective surface, wherein at least part of the directed light is directed toward a furthest rear portion of the projection device such that at least one light source of the array of light sources is directed perpendicular to the furthest rear portion of the projection device, wherein the reflected light received by the two or more lenticular lenses generates a three-dimensional lit image along with the other limitations of the claim.
Goncalves et al. (US 2008/0175015 A1), considered the closest prior art, teaches a projection device comprising a light source and a rippled substrate defining a reflective surface configured to generate a three-dimensional lit image through reflection off the reflective surface.  Goncalves light source is not directed perpendicularly to the rear of the device.
Ito (US 6,234,646 B1), another related prior art, teaches a projection device comprising a light source and a rippled substrate defining a reflective surface configured to generate a three-dimensional lit image through reflection off the reflective surface.  Ito’s light source is not directed perpendicularly to the rear of the device.
A person of ordinary skill would not be motivated to place the light sources in a position that is directed perpendicularly to the rear-most portion of the reflective surface since this would mean placing the (generally opaque) base or substrate of the light source in the output path and unnecessarily blocking part of the image, a problem that is easily avoided by placing the light source facing forward as in Goncalves or placing the light sources off to the side and facing backwards at an oblique angle as in Ito.
Claims 22-23, 26-27, 29-30 inherit the subject matter from claim 21.
With respect to claim 31:	The prior art of record does not teach or reasonably suggest a lamp assembly comprising: a projection device, comprising: one or more light sources; a rippled substrate defining a reflective surface, wherein at least part of the directed light is directed toward a furthest rear portion of the projection device such that at least one light source of the one or more light sources is directed perpendicular to the furthest rear portion of the projection device; wherein the reflected light received by the first lenticular lens and the second lenticular lens generates a three-dimensional lit image along with the other limitations of the claim.
Goncalves et al. (US 2008/0175015 A1), considered the closest prior art, teaches a lamp assembly comprising a projection device comprising a light source and a rippled substrate defining a reflective surface configured to generate a three-dimensional lit image through reflection off the reflective surface.  Goncalves light source is not directed perpendicularly to the rear of the device.
Ito (US 6,234,646 B1), another related prior art, teaches a lamp assembly comprising a projection device comprising a light source and a rippled substrate defining a reflective surface configured to generate a three-dimensional lit image through reflection off the reflective surface.  Ito’s light source is not directed perpendicularly to the rear of the device.
A person of ordinary skill would not be motivated to place the light sources in a position that is directed perpendicularly to the rear-most portion of the reflective surface since this would mean placing the (generally opaque) base or substrate of the light source in the output path and unnecessarily blocking part of the image, a problem that is easily avoided by placing the light source facing forward as in Goncalves or placing the light sources off to the side and facing backwards at an oblique angle as in Ito.
Claim 34 inherits the subject matter from claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875